DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
April 21, 1999
Dear State Medicaid Director:
In cooperation with the Assistant Secretary of Planning and Evaluation, the Health Care Financing Administration
encourages you to participate in the World Institute on Disability's (WID) study about Personal Assistance Services
(PAS). In a study funded by the National Institute on Disability and Rehabilitation Research (NIDRR), WID plans to
interview administrators of all the publicly funded PAS programs in the country.
In terms of State Medicaid programs, this study seeks information related to PAS (also referred to as Personal Care
Services (PCS)) that includes services covered under a State's Medicaid plan, as well as personal care or attendant care
services under home and community-based services waivers. By creating an alternative to institutional care, PAS has
become a vital part of the continuum of services for people of all ages with disabilities.
It is difficult to know, however, how these programs operate because of the decentralized nature of the PAS system. This
is where the World Institute on Disability's survey comes in. By providing data about your programs' PAS services to
WID, you will be helping further our understanding of the PAS system and the people who use it. We believe the value of
the data gathered makes this survey well worth the time and effort. Since not all sections of the survey are relevant to all
programs, it is difficult to estimate how much time the actual survey interview will take. However, in WIDs pilot testing,
an hour was more than sufficient. All data collection is scheduled to be completed by late summer/early fall. WID expects
to work with the data through the winter and would like to publish results as soon as possible in order for the information
to be current and relevant.
It is our hope that the valuable information gained through this survey will enable all of us involved in the policy, design,
and operation of PAS programs to provide comprehensive services which meet the needs of all Medicaid beneficiaries
who rely on PAS to enrich their lives. We thank you for your cooperation.
Sincerely,
/s/
Sally K. Richardson
Director
cc: All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge Director, Health Policy Unit American Public Human Services Association
Joy Wilson Director, Health Committee National Conference of State Legislatures
Matt Salo Senior Health Policy Analyst National Governors' Association

